                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


LEVELT DEWARREN MUSGRAVES,

                                Plaintiff,

                v.                                              Case No. 20-CV-337

PAUL S. KEMPER,

                                Respondent.


                  DECISION AND ORDER DENYING MOTION
                       FOR RELIEF FROM JUDGMENT


        On September 18, 2020, the court granted the respondent’s motion to dismiss and

dismissed Levelt DeWarren Musgraves’s petition for a writ of habeas corpus. Musgraves

v. Kemper, No. 20-CV-337, 2020 U.S. Dist. LEXIS 172482 (E.D. Wis. Sep. 18, 2020).

Judgment was entered accordingly. (ECF No. 27.)

        On September 29, 2020, the court received Musgraves’s “Federal Rule of Civil

Procedure 60(b) Motion.” 1 (ECF No. 28.) Rule 60(b) “allows a federal district court to

relieve a party from a final judgment of the court on a variety of grounds,


1Although Musgraves’s motion was filed within 28 days of the court’s judgment, Musgraves is explicit
that his motion is under Rule 60(b). Thus, the court addresses the motion under Rule 60(b) rather than
Rule 59(e). But the ultimate outcome would be the same under Rule 59(e) because Rule 59(e) is likewise
an improper vehicle for raising new arguments, Banister v. Davis, 140 S. Ct. 1698, 1703 (2020), and
Musgraves’s arguments otherwise fail on their merits.



          Case 2:20-cv-00337-WED Filed 09/30/20 Page 1 of 6 Document 29
including ‘mistake,’ ‘fraud,’ and ‘newly discovered evidence which by due diligence

could not have been discovered in time to move for a new trial,’ and ‘any other reason

justifying relief from the operation of the judgment.’” Dunlap v. Litscher, 301 F.3d 873,

875 (7th Cir. 2002); Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). However, petitioners

cannot use Rule 60(b) to circumvent the Antiterrorism and Effective Death Penalty Act’s

prohibition on second or successive habeas petitions. Dunlap, 301 F.3d at 875. Thus, if a

petitioner by way of a Rule 60(b) motion is simply arguing that the district court erred

in denying the petition on the merits, the motion is barred as an impermissible second

or successive petition. Gonzalez, 545 U.S. at 532.

       In explaining why Musgraves was not entitled to relief on his ex post facto law

claim, the court noted that the 1991-92 version of Wis. Stat. § 973.014 was materially

identical to the 2017-18 version that the court of appeals cited when explaining its

decision. Musgraves, 2020 U.S. Dist. LEXIS 172482, at *4-5. Musgraves argues that the

court should have looked at the 1989-90 version of the statutes, those in effect at the

time of his crime, rather than the 1991-92 version in effect at the time of his sentencing.

(ECF No. 28 at 1-2.)

       The 1989-90 version of Wis. Stat. § 973.014 states:

       When a court sentences a person to life imprisonment for a crime
       committed on or after July 1, 1988, the court shall make a parole eligibility
       determination regarding the person and choose one of the following
       options:

       (1) The person is eligible for parole under s. 304.06(1).


                                      2
        Case 2:20-cv-00337-WED Filed 09/30/20 Page 2 of 6 Document 29
          (2) The person is eligible for parole on a date set by the court. Under this
          subsection, the court may set any later date than that provided in s
          304.06(1), but may not set a date that occurs before the earliest possible
          parole eligibility date as calculated under s. 304.06(1).



          The 1991-92 version of Wis. Stat. § 973.014 states:

          When a court sentences a person to life imprisonment for a crime
          committed on or after July 1, 1988, the court shall make a parole eligibility
          determination regarding the person and choose one of the following
          options:

          (1) The person is eligible for parole under s. 304.06(1).

          (2) The person is eligible for parole on a date set by the court. Under this
          subsection, the court may set any later date than that provided in s.
          304.06(1), but may not set a date that occurs before the earliest possible
          parole eligibility date as calculated under s. 304.06(1).



In other words, the statutes are identical. Therefore, even if the court were to accept that

the statutes in force at the time of the crime rather than those in force at the time of

sentencing controlled the procedures applicable to Musgraves’s sentence, the distinction

is immaterial.

          The 2018-19 version of Wis. Stat. § 973.014, on which the court of appeals relied,

states:

          (1) Except as provided in sub. (2), when a court sentences a person to life
          imprisonment for a crime committed on or after July 1, 1988, but before
          December 31, 1999, the court shall make a parole eligibility determination
          regarding the person and choose one of the following options:

                 (a) The person is eligible for parole under s. 304.06 (1).


                                         3
           Case 2:20-cv-00337-WED Filed 09/30/20 Page 3 of 6 Document 29
             (b) The person is eligible for parole on a date set by the court.
             Under this paragraph, the court may set any later date than that
             provided in s. 304.06 (1), but may not set a date that occurs before
             the earliest possible parole eligibility date as calculated under
             s. 304.06 (1).

             (c) The person is not eligible for parole. This paragraph applies only
             if the court sentences a person for a crime committed on or after
             August 31, 1995, but before December 31, 1999.



The 2018-19 statute reflects changes applicable to persons who committed crimes after

Musgraves, but the portion relevant to him, Wis. Stat. § 973.014(1)(b), remained

identical to its predecessor, Wis. Stat. § 973.014(2) (1989-90), except for a semantic

change from “subsection” to “paragraph” to reflect the reorganization of the statute.

      In sum, there could be no error in the court of appeals citing to the 2018-19

version of the statute or this court citing the 1991-92 version of the statute because the

portion relevant to Musgraves and interpreted by the Wisconsin Court of Appeals in

State v. Chapman, 175 Wis. 2d 231, 499 N.W.2d 222 (Ct. App. 1993), remained unchanged

over time.

      Musgraves also seems to take issue with the court’s rejection of his claim that the

circuit court engaged in improper ex parte communication. His argument is difficult to

follow, but it appears he may be arguing that the court erred by not considering the

circuit court’s alleged ex parte communication as a matter of equal protection. (ECF No.




                                      4
        Case 2:20-cv-00337-WED Filed 09/30/20 Page 4 of 6 Document 29
28 at 3.) The court rejected this claim initially, noting that the claim did not implicate

federal law. Musgraves, 2020 U.S. Dist. LEXIS 172482, at *4.

       The court has not identified any instance in his petition or supportive briefs

where Musgraves framed his ex parte communication claim in terms of equal protection.

The court having rejected Musgraves’s petition because it did not present a federal

claim, he cannot reframe his argument in a motion under Rule 60(b). To do so would

constitute an impermissible second or successive petition. See Gonzalez, 545 U.S. at 531.

       Notwithstanding this defect, the court also rejects the premise of Musgraves’s

argument—that the circuit court’s actions were improper. When Musgraves first raised

the issue of whether the 753 days he spent in custody prior to sentencing should be

considered in calculating his parole eligibility date, Musgraves failed to provide the

circuit court with the Department of Corrections’ sentence computation form. (ECF No.

19-1 at 3.) Rather than requiring Musgraves provide it so it could resolve the motion,

the circuit court contacted the Department of Corrections and obtained the record. (ECF

No. 19-1 at 3.) There is nothing improper, much less unconstitutional, in a court

obtaining such an official record necessary to the adjudication of a motion and thereby

relieving a pro se litigant of the obligation to do so. Significantly, Musgraves does not

raise any challenge to the accuracy of this document or its relevance to the proceeding.

His argument is strictly with the manner in which the court obtained the record.




                                      5
        Case 2:20-cv-00337-WED Filed 09/30/20 Page 5 of 6 Document 29
      Finally, Musgraves has not demonstrated that the manner in which the circuit

court obtained the record had any impact on his custody. Whether the circuit court

obtained the record through its own efforts or by requiring Musgraves to obtain it and

submit it to the court, he would be in custody all the same. Thus, it is a claim for which

habeas does not provide relief.

      IT IS THEREFORE ORDERED that Musgraves’s “Federal Rule of Civil

Procedure 60(b) Motion” is denied.

      Dated at Milwaukee, Wisconsin this 30th day of September, 2020.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                      6
        Case 2:20-cv-00337-WED Filed 09/30/20 Page 6 of 6 Document 29
